PER CURIAM.
Steven Petrarca appeals the final order denying his rule 3.850 motion after a limited evidentiary hearing, seeking review of the trial court’s summary denial of three *669grounds for relief. Those grounds were not conclusively refuted by the record. To the extent the record established Petrarca was aware that his offense was punishable by up to a thirty-year statutory maximum, it did not conclusively refute his claim that his attorney told him that, unless the trial court sentenced him to a downward departure based on restitution to be paid, he would be sentenced within a “guidelines” range of 34.5 to 57.5 months, though his offenses were committed several years after the Criminal Punishment Code became effective. See Stacy v. State, 885 So.2d 474 (Fla. 4th DCA 2004); see generally Martino v. State, 83 So.3d 927 (Fla. 4th DCA 2012). Accordingly, we reverse and remand for further proceedings.

Reversed and Remanded.

POLEN, CIKLIN and CONNER, JJ., concur.